Bond, J.
This is an action for use and occupation of plaintiff’s land. The facts of the case are that on the 14th day of February, 1873, the plaintiff became the owner in fee of an island on the western side of the Chesapeake bay, known as “Miller’s Island.” In the year 1862 the state oí Maryland granted by statute to the owners of all lands bounding on the navigable waters of the state the lands of the state covered by water in front of such shores to the deep water or channel of the navigable waters. The United States, in 1874, for the purposes of the proper navigation of the Chesapeake bay, erected on the lands covered by water of the bay and within 200 yards of plaintiff’s island, a light-house, know'n as “Bear-Bange Light of Craighill Channel.” The water covering the land on which the light-house is built is within the ebb and flow of the tide, and is about two feet deep at low tide. The plaintiff claims that the land upon which the light-house is built belongs to him by vir*174tue of his deed and the statute of Maryland, (referred to,) and that private property cannot be lawfully taken for a public use by the defendant without just compensation. It is true that after the authority of Great Britain had been overthrown by the states all the property of the sovereign or of the lords proprietary belonged to the state. But the state of Maiyland, when she ratified the constitution of the United States, and became a member of the Federal Union, held the lands under her navigable waters subject to the conditions of that instrument. The constitution provides that congress shall have power to regulate commerce between the states and with foreign nations, and it has long been held that the power to regulate commerce carries with it the power to build lighthouses, and do all other necessary things without which commerce cannot be successfully carried on. When the state of Maryland yielded this power to the United States she held the lands beneath the navigable waters sub modo only. They are subject to the right of the United States to use them in the regulation of commerce, as much so as the navigable waters themselves are under the control of the federal government, upon which she may fix a light-boat certainly and anchor it permanently to the bottom. When, therefore, the state granted the riparian privileges mentioned in the statute referred she could grant no more than she possessed, and the plaintiff holds them subject to the right of the United States to regulate commerce as the state did. This lighthouse is in the determination of congress necessary for the commerce or navigation of the Chesapeake, was within their power to build ever since the adoption of the federal constitution, and the plaintiff has no claim for the use and occupation of the premises.
Morris, J., concurs.